Title: To George Washington from Lieutenant Colonel Samuel Smith, 15 November 1777
From: Smith, Samuel
To: Washington, George



Sir
Woodberry [N.J.] 15 Novr 1777

My Arm will this Night or tomorrow Night permit me to take the Command at fort Mifflin. I was there last Night. it is now one Heap of Ruin & must be defended with Musquetry in Case of Storm. I presume the Enemy will Continue to Cannonade for four or five days & then they will be oblig’d to Storm. when they do, I am of Opinion they will Succeed. with 600 Men I think we could defend it as an Island. our great dependance must be their being So much afraid to Storm. I hope it will hinder them from the Attempt untill your Excelly can Send Such Number as will give the Men a Relief every 3 Days, in that Case I think we might defend it as an Island. & I Hope your Excelly will Soon be able to attempt Something that will hasten their Departure to their Shipping. fresh parties of Men would rebuild in the Night what they destroy in the Day. I have the Honor to be your Excellys Most Obedt Servt

Sam. Smith


Gen. Varnum has been oblig’d to Send Capt. Lee to take the Command of the Artillery at fort Mifflin. Mr Comston who took the Command after Capt. Treat was very unfit, we want a good Officer & more Artillery Men very much, we are oblig’d to fire much Powder away & Shall want Cartridges for 12s., 18s. & 32 pounders immediately.

